DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-16 have been examined in this application. This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 10, 15, the phrase "optionally" renders the claims indefinite because the is it unclear whether the elements following the phrase are part of the claimed invention.
  Regarding claims 12, 13, 15, and 16, these claims are indefinite because they recite method steps but are dependent on an apparatus claim (claim 9), and the method steps do not are intended use limitations that do not further limit the structure of the apparatus.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-8 are rejected under 35 USC (a)(1) and 35 USC (a)(2) as being anticipated by US Patent Application Number 2002/0179777 by Al-Garni.

Regarding claim 1, Al-Garni discloses a low drag surface for a fluid washed object, the low drag surface comprising:
An aerodynamic surface (wings 12 and 14) comprising a cut-out region (see cutout for the outer portion 56 of belt 48 in Figure 2), and
A continuously translatable surface comprising a surface portion (outer portion 56 of belt 48), wherein
The surface portion is positioned in the cut-out region such that the aerodynamic surface and the surface portion form a fluidwash surface (see Figures 2-5), and the surface portion is translatable relative to the aerodynamic surface (paragraph 74 discloses “Belts 48, 54 rotate or travel around their respective rollers 44, 46, and 50, 52 with one or both of the rollers providing rotary power to drive the belts 48 and 54 therearound”).

Regarding claim 2 (dependent on claim 1), Al-Garni discloses the surface portion is substantially flush with the aerodynamic surface (see Figures 2-5).

Regarding claim 4 (dependent on claim 1), Al-Garni discloses each axis of rotation being fixed in position relative to the aerodynamic surface (see rollers 68a and 70a in Figures 3-5).

Regarding claim 5 (dependent on claim 1), Al-Garni discloses the low drag surface further comprising an actuator for actuating the continuously translatable surface.  Paragraph 78 disclose “Pneumatically driven motors 69 and 71 may be provided to drive the respective rollers 44 and 50”.  

Regarding claim 6 (dependent on claim 1), Al-Garni discloses the continuously translatable surface is arrangeable such that a forward gap exists between the aerodynamic surface and a forward edge of the surface portion and/or a rearward gap exists between the aerodynamic surface and a rearward edge of the surface portion, and wherein air is forced out of the forward gap and/or air is forced in to the rearward gap.  Paragraph 79 discloses “the present movable surfaces also provide for some additional aerodynamic improvements in efficiency, by providing suction in the gap 62 between the leading edge 40 and the first surface 56 of the belt 48, and perhaps in the gap 64 between the trailing edge 42 and the first surface 56, and/or the opposite second surface 58, if so desired”.  

Regarding claim 7 (dependent on claim 1), Al-Garni discloses the low drag surface comprising a plurality of cut-out regions and a plurality of surface regions, wherein each surface portion corresponds to and is positioned in a cut-out region, and wherein the aerodynamic surface and the plurality of surface portions forma fluidwash surface (see Figures 1A and 1B).

Regarding claim 8 (dependent on claim 7), Al-Garni discloses the plurality of cut-out regions are arranged in an array, and wherein optionally number of cut-out regions is greater than 4, 6, 8, 10 or 20 (see Figure 1A and 1B).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2002/0179777 by Al-Garni in view of US Patent Application Number 2018/0093751 by Shi.

Regarding claim 3 (dependent on claim 1), Al-Garni does not disclose the continuously translatable surface being the radially outer surface of a sphere.  However, this limitation is taught by Shi.  Shi discloses a system for reducing friction between an aircraft surface .

Claims 9-12 and 14 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0190437 by Snyder in view of US Patent Application Number 2002/0179777 by Al-Garni.

Regarding claim 9 (dependent on claim 1), Snyder discloses a gas turbine engine nacelle 1) comprising a low drag surface (mitigating device 10).  
Snyder does not disclose the low drag surface according to claim 1.  However, these limitations are taught by Al-Garni (see rejection of claim 1 above).  It would be obvious to a person having ordinary skill in the art to modify Snyder using the teachings of Al-Garni to use other known ways to further mitigate the drag at the nacelle inlet.

Regarding claim 10 (dependent on claim 9), Snyder discloses the low drag surface is located at an intake to the gas turbine engine, and wherein optionally wherein the low drag surface is located at an intake lip of the intake (see mitigating device 10 in Figure 9).  

Regarding claim 11 (dependent on claim 9), Snyder discloses the low drag surface is located at an external surface of a nacelle of the gas turbine engine (see mitigating device 10 in Figure 9).  

Regarding claim 12 (dependent on claim 9), Al-Garni further teaches operating the gas turbine engine such that a fluid flows over the surface portion and the continuously translatable surface is translated.  Paragraph 78 discloses bleed air from the compressors of the turbine engines passing through the rollers and through the belt passages to drive the rollers and the belt.  

Regarding claim 14 (dependent on claim 12), Al-Garni further teaches the step of operating the gas turbine engine further comprises actuating an actuator to translate the continuously translatable surface.  Paragraph 78 discloses “Pneumatically driven motors 69 and 71 may be provided to drive the respective rollers 44 and 50”.  

Claims 13 and 15 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0190437 by Snyder in view of US Patent Application Number 2002/0179777 by Al-Garni, in further view of US Patent Application Number 2018/0093751 by Shi.

Regarding claim 13 (dependent on claim 12), Snyder and Al-Garni do not disclose the force of skin friction on the surface portion form the fluid flow along translates the continuously translatable surface.  However, this limitation is taught by Shi.  Paragraph 5 

Regarding claim 15 (dependent on claim 12), Shi further teaches operating the gas turbine engine at a Mach number of equal to or greater than 0.7, and further optionally a Mach number equal to or greater than 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4 or 1.5.  Paragraph 7 discloses “the present invention changes the shape of the rocket and supersonic aircraft”, supersonic aircraft operate at a Mach number of equal to or greater than 0.7.   

Claim 16 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0190437 by Snyder in view of US Patent Application Number 2002/0179777 by Al-Garni, in further view of US Patent Number 6,322,024 to Garver.

Regarding claim 16 (Dependent on claim 12), Snyder and Al-Garni do not disclose operating the gas turbine engine such that the continuously translatable surface translates such that it generates heat for preventing the accumulation of ice.  However, this limitation is taught by Garver.  Column 4, lines 52-55 disclose “the use of rotating bands on wings, flaps, elevators, and ailerons provides an (sp) effective mechanism for controlling and otherwise reducing ice formation on critical surfaces”.  It would be obvious to a person having ordinary skill in the art to modify Snyder and Al-Garni using the teachings from Garver in order to reduce ice formation on critical surfaces.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642